                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IRVING FIREMEN'S RELIEF &                          Case No. 17-cv-05558-HSG
                                         RETIREMENT FUND,
                                   8                                                        ORDER ON ADMINISTRATIVE
                                                        Plaintiff,                          MOTIONS TO SEAL
                                   9
                                                 v.                                         Re: Dkt. Nos. 134, 140, 149, 159
                                  10
                                         UBER TECHNOLOGIES, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are administrative motions to seal portions of several documents

                                  14   filed by Defendant Uber Technologies (“Uber”) and Plaintiff Irving Firemen’s Relief and

                                  15   Retirement Fund (“Irving”). Dkt. Nos. 134, 140, 149, 159. Having carefully considered the

                                  16   pending motions and supporting declarations, the Court GRANTS the parties’ motions.

                                  17     I.   LEGAL STANDARD
                                  18          For motions to seal that comply with the local rules, courts generally apply a “compelling

                                  19   reasons” standard. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677–78 (9th Cir. 2010). “This

                                  20   standard derives from the common law right ‘to inspect and copy public records and documents,

                                  21   including judicial records and documents.’” Id. (quoting Kamakana v. City & Cty. of Honolulu,

                                  22   447 F.3d 1172, 1178 (9th Cir. 2006)). “Unless a particular court record is one traditionally kept

                                  23   secret, a strong presumption in favor of access is the starting point.” Kamakana, 447 F.3d at 1178

                                  24   (quotation marks and citation omitted). To overcome this strong presumption, the moving party

                                  25   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  26   general history of access and the public policies favoring disclosure, such as the public interest in

                                  27   understanding the judicial process.” Id. at 1178–79 (citations, quotation marks, and alterations

                                  28   omitted). “In general, compelling reasons sufficient to outweigh the public’s interest in disclosure
                                   1   and justify sealing court records exist when such court files might have become a vehicle for

                                   2   improper purposes, such as the use of records to gratify private spite, promote public scandal,

                                   3   circulate libelous statements, or release trade secrets.” Id. at 1179 (quotation marks and citation

                                   4   omitted). The Court must:

                                   5                  balance the competing interests of the public and the party who seeks
                                                      to keep certain judicial records secret. After considering these
                                   6                  interests, if the Court decides to seal certain judicial records, it must
                                                      base its decision on a compelling reason and articulate the factual
                                   7                  basis for its ruling, without relying on hypothesis or conjecture.
                                   8   Id. (citations, brackets, and quotation marks omitted).

                                   9          Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking

                                  10   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                  11   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                  12   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-
Northern District of California
 United States District Court




                                  13   5(b). Courts have found that “confidential business information” in the form of “license

                                  14   agreements, financial terms, details of confidential licensing negotiations, and business strategies”

                                  15   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-

                                  16   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information

                                  17   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  18   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  19   June 30, 2015).

                                  20          Finally, records attached to motions that are only “tangentially related to the merits of a

                                  21   case” are not subject to the strong presumption of access. Ctr. for Auto Safety v. Chrysler Grp.,

                                  22   LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). Accordingly, parties moving to seal such records need

                                  23   only meet the lower “good cause” standard of Rule 26(c). Id. at 1097. The “good cause” standard

                                  24   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  25   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  26   Cir. 2002) (citation and internal quotation marks omitted); see also Fed. R. Civ. P. 26(c).

                                  27   //

                                  28   //
                                                                                          2
                                   1    II.   DISCUSSION

                                   2          All portions sought to be sealed pertain to Irving’s second amended complaint, Uber’s

                                   3   motion to dismiss the operative complaint, and related briefing. Dkt. Nos. 134, 140, 149, 159.

                                   4   Because these documents do not qualify as nondispositive motions, the Court applies the

                                   5   “compelling reasons” standard.

                                   6          The current sealing requests are materially identical to prior sealing requests, which this

                                   7   Court granted. See Dkt. No. 128. In all instances, the excerpts sought to be sealed contain

                                   8   information disseminated only to certain investors with access to the “non-public offering of

                                   9   limited partnership interests . . . pursuant to exemptions from the requirements for public offerings

                                  10   under the Securities Act of 1933 and similar exemptions under the laws of other jurisdictions.”

                                  11   Compare Dkt. No. 67 ¶ 7, with Dkt. No. 138 ¶ 7. And as the Court previously explained, the

                                  12   relevant designating entities have “provided a compelling interest in sealing portions of these
Northern District of California
 United States District Court




                                  13   documents . . . which contain confidential business information relating to New Riders and

                                  14   Morgan Stanley’s confidential partnership agreements.” Dkt. No. 128 at 3 (citing Apple Inc. v.

                                  15   Samsung Elecs. Co., Ltd., No. 11-CV-01846-LHK, 2012 WL 6115623 (N.D. Cal. Dec. 10, 2012);

                                  16   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  17   June 30, 2015) (observing that courts “regularly find that litigants may file under seal contracts

                                  18   with third parties that contain proprietary and confidential business information”); In re

                                  19   Qualcomm Litig., No. 3:17-CV-0108-GPC-MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8,

                                  20   2017) (finding that “license agreements, financial terms, details of confidential licensing

                                  21   negotiations, and business strategies” containing “confidential business information” satisfied the

                                  22   “compelling reasons” standard in part because sealing that information “prevent[ed] competitors

                                  23   from gaining insight into the parties’ business model and strategy”)). So too here. See Dkt. Nos.

                                  24   136, 137, 138, 146, 153, 162. And the Court sees no reason why it should here find that

                                  25   information it previously deemed sealable no longer meets the “compelling reasons” standard.

                                  26   Nor has any party opposed the pending sealing requests on new grounds. Cf. Dkt. Nos. 38, 69, 93,

                                  27   107 (Irving’s oppositions to prior sealing requests).

                                  28          The Court accordingly finds that the parties have met the standard to warrant sealing
                                                                                         3
                                   1   relevant portions of Irving’s operative complaint, Uber’s motion to dismiss, and related briefings.

                                   2   III.   CONCLUSION
                                   3          The Court GRANTS the pending administrative sealing motions. Dkt. Nos. 134, 140, 149,

                                   4   159. Pursuant to Civil Local Rule 79-5(f)(1), documents filed under seal as to which the

                                   5   administrative motions are granted will remain under seal. The public will have access only to the

                                   6   redacted versions accompanying the administrative motions.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 7/30/2019

                                   9                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
